Citation Nr: 0702096	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  04-20 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to service connection for schizophrenia, paranoid 
type.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1979 to 
January 1980.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2003 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in New York, New York, that denied the benefit sought on 
appeal.  The file has since been transferred to the Atlanta, 
Georgia RO.


REMAND

The veteran seeks service connection for schizophrenia, 
paranoid type.  He contends his condition was caused by a 
head injury incurred in service when an aircraft antenna hit 
him in the head. 

To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  
In addition, under 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307 
and 3.309, certain chronic disorders, including psychoses, 
may be presumed service connected if manifest to a degree of 
10 percent or more within one year from the date of 
separation from service..

The veteran's claim meets the first element of service 
connection because he has a current diagnosis of 
schizophrenia, most recently documented by a January 2003 
treatment note from the Ulster County Mental Health 
Department.  As to the second element, while the veteran's 
entrance and separation examinations show normal psychiatric 
findings on clinical evaluation, a treatment note from August 
1979 does indicate the veteran received a laceration to the 
scalp and received sutures in service.  As to the third 
element, the only possible nexus opinion associated with the 
file is a statement from Stephen P. Sullivan, M.D. from 
August 2002, indicating that "[n]o definitive clinical 
judgment can be made re: to what effect an alleged head 
trauma sustained by the patient while he was in the Air Force 
in 1979 precipitated his psychiatric illness."  

In disability compensation claims, VA must provide a VA 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim. See 38 U.S.C. § 
5103A(d)(2); Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed.Cir.2003); Wells v. 
Principi, 326 F.3d 1381, 1384 (Fed.Cir.2003); 38 C.F.R. § 
3.159(c)(4)(i).  Because there is competent evidence of a 
disability, evidence of an in-service event that possibly 
precipitated the disability, and a nebulous nexus opinion, a 
VA examination is necessary in order to properly adjudicate 
the veteran's claim. 

Finally, a private treatment note indicates that the veteran 
was hospitalized for three days by "Benedictine" who 
referred him veteran to the Ulster County Mental Health 
Department.  This note also indicates that the veteran 
receives benefits from the Social Security Administration.  
These records should be obtained and associated with the 
claims folder.  See Ulster County Mental Health Department 
note of July 16, 1999.  

For all of the above reasons, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C. VA will notify the veteran if further action is required 
on his part.  The following actions are required:


1.  The RO should contact the veteran and 
request that he provide authorization 
forms necessary to allow the RO to obtain 
his recent treatment records, to include 
records from all treatment provided by 
Benedictine Hospital.  Thereafter, the RO 
should attempt to obtain those records.  

2.  The RO should obtain from the SSA 
copies of all records pertinent to the 
veteran's receipt of SSA disability 
benefits, as well as the medical records 
relied upon concerning that claim.  If no 
such records exist, this should be 
documented.  

3.  Afford the veteran a VA examination 
to ascertain the nature and etiology of 
his schizophrenia, paranoid type.  Any 
and all indicated evaluations, studies, 
and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and offer comments and an 
opinion addressing whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent), that 
the veteran's currently diagnosed 
schizophrenia had its onset during 
service or is in any other way causally 
related to his active service, 
particularly to the head injury sustained 
in service.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  Copies of all pertinent 
records in the veteran's claims file, or 
in the alternative, the claims file 
itself, must be made available to the 
examiner.  

4.  After the development requested above 
has been completed to the extent 
possible, review the record.  If the 
benefit sought on appeal remains denied, 
furnish a supplemental statement of the 
case (SSOC) to the veteran and his 
representative and give them the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2006).





 Department of Veterans Affairs


